I reluctantly dissent from the opinion of the majority herein for a basic singular reason.
The appellant herein is invoking R. C. 119.12, a part of the Administrative Procedure Act, in prosecuting this appeal. Such section is applicable to appeals from adjudication orders as contrasted with appeals from rule making activities of administrative agencies.
Without determining whether or not the order of the superintendent of banks is an order of an "agency" within the purview of R. C. 119.12, I shall turn immediately to the question of whether the appellant may be considered a "party" thereunder, and as such have standing to appeal such order.
It is my opinion that the appellant is not a party adversely affected as provided for in such R. C. 119.12.
The word "party" is defined in R. C. 119.01 (G) as:
"* * * the person whose interests are the subject of an adjudication by an agency."
The subject of adjudication of this administrative body in the matter before this court was the granting of *Page 111 
consent by the superintendent of banks to the Citizens Bank to conduct a branch banking business.
The "specified person" of the "adjudication" was then the Citizens Bank, not the appellant, Clermont National Bank.
An affected or interested bank may not become a "party" by virtue of having been given notice under the requirements of R. C. 1111.02, nor by the fact that the superintendent of banks may have afforded a hearing on the question of establishing the branch bank. These actions on the part of the Superintendent do not constitute adversary proceedings.
The inability of a "person" rather than a "party" to appeal an adjudication order of an administrative agency seems to be well documented, Harrison v. Public Utilities Commission,134 Ohio St. 346, being an example of such authority.
If the competitive aspects of branch banking are sufficiently significant to require those who would be damaged thereby to be heard, and parenthetically I believe in the significance of such, then amendments to our banking laws should be effected.
If it be desirable to afford affected banks, in an applicant branch bank area, standing to appeal the superintendent's orders in such proceedings, and parenthetically I believe it to be desirable, then such should be done by the legislature. Such involves a matter of policy determination and legislative action rather than judicial action. *Page 112